104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carl Dwayne PRINCE, Plaintiff-Appellant,v.S.F. THOMPSON, Warden, Delta Regional Unit, ArkansasDepartment of Correction;  Larry Jordan, Major, DeltaRegional Unit, Arkansas Department of Correction;  Ellis,also known as "Big Hand" Ellis, Sgt., Delta Regional Unit,Arkansas Department of Correction;  Charles Hopper, Officer,Delta Regional Unit, Arkansas Department of Correction,Defendants-Appellees.
No. 95-3458.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 26, 1996.Filed Dec. 3, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Arkansas prisoner Carl Prince appeals the district court's1 dismissal as frivolous of his 42 U.S.C. § 1983 claim for damages after a disciplinary action was administratively expunged.  Having carefully reviewed the record, we affirm the judgment because we have recently concluded that administrative review is part of due process and administrative reversal of a disciplinary sanction cures any earlier due process violations.  Wycoff v. Nichols, 94 F.3d 1187, 1189 (8th Cir.1996).



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas